DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 54-81 are new.
Claims 2-3, 6-14, 16-23, 27-35, 37-38, and 40-52 are canceled.
Claims 26, 58, 67, 70, 77, and 81 are withdrawn.
Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80 are under examination.

It is noted that claim 4 has been rejoined in view of Applicant’s amendment to make it read on the elected species.  

Priority
Applicant’s Arguments: The Examiner contends that Applicants have not complied with one or more conditions for receiving the benefit of Application No. GB 1709677.7 on the grounds that said priority application allegedly fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a). Office Action at page 3.
Applicants respectfully disagree. Applicants submit herewith a certified copy of Application No. GB1709677.7 (filed June 16, 2017) for the Examiner’s consideration. 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive for the reasons below.  First, it should be noted that a copy of the foreign priority document was received.  With respect to priority, all claims under examination contain new matter and so receive only 06/18/2018 as U.S. effective filing date. This new matter, not being in the instant original disclosure would not be in the foreign priority document either.  Also, some claims as discussed infra still fail the enablement requirement.  For this reason too, these specific claims receive 06/18/2018.  Said claims are 36, 68, and 78.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is being considered by the examiner.

Objections Withdrawn
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 5, 36, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1-2, 5, 15, 24-25, 33-35, 39-41, and 53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments

The rejection of claim 41 under 35 U.S.C. § 112, first paragraph, because the specification did not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description is withdrawn in view of Applicant’s cancellation of the claim.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 25, 33-36, and 39-41 under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014), in view of Godfrin (US2015/0086521, published 03/26/2015) is withdrawn in view of Applicant’s amendments.

The rejection of claims 15, 24, and 53 under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014) and Godfrin (US2015/0086521, published 03/26/2015) as applied to claims 1, 25, 33-36, and 39-41 above, and further in view of Zeldis (US2010/0278779, published 11/04/2010) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 36, 68, and 78 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating CD70-expressing AML comprising selecting a subject and administering an anti-CD70 antibody or antigen-binding fragment thereof with all CDRs, does not reasonably provide enablement for similar methods for treating just any AML and with just any antibody fragment or any antibody or fragment comprising mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53 are rejected under 35 U.S.C. § 112 (a) for allegedly not being enabled. Office Action at page 6. It is alleged that AML, as recited in claim 1, encompasses many diverse diseases. Further, it is alleged that tumors are heterogeneous in the proteins they express, and therefore, only the treatment of subjects afflicted with AML that express CD70 would be 
Applicants respectfully disagree and traverse the above rejections as applied to the claims as amended.
Solely to advance prosecution, and without acquiescing to the rejection, claim 1 is currently amended to specify that the subject has CD 70-expressing AML or MDS. Claim 1 is further amended to clarify the nexus between the immunotherapeutic agent and the disease by adding the phrase thereby treating AML or MDS in the subject to the end of claim 1.
As indicated above, claims 36 and 39 are amended to specify that the antibody is a monoclonal antibody, specified by six recited CDRs (claim 36) or a VH/VL combination (claim 39). Further, to eliminate allegedly non-permissive mutations in CDR regions, claims 39 is currently amended to specify that any sequence difference occurs in framework regions, as suggested in the Office Action at page 13. Moreover, further with regard to claim 36, a person of ordinary skill in the art would readily appreciate that an “antigen-binding fragment thereof’ comprises the six CDRs specified in claim 36.
In view of the above, Applicants submit that claim 1, and claims dependent therefrom, meet the enablement requirements under 35 U.S.C. § 112 (a). Reconsideration and withdrawal of the rejections is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the claims rejected above since the claims read on use of antibodies with fewer than six CDRs.  
Claim 36, for example, requires the antibody of claim 1 to have six CDRs.  It does not require the same of the antigen binding fragment, which can have fewer.  As previously stated, the specification teaches that an antigen binding fragment of an antibody includes a single VH region or VL region, for example (Pg. 14 and 29).  Thus, the fragments in the claims can be one of these regions from an antibody that requires six CDRs to bind antigen. Use of such fragments is not predictable as previously discussed. Thus, claim 36 is not enabled to its full scope.  The same rejection is made for claims 68 and 78 for the same reasons, all said reasons being of record.
Applicant argues that one of skill would interpret these claims to require the six CDRs in the antigen binding fragment.  However, Applicant’s arguments are not commensurate in scope with the claims as the claims do not state such language and the specification teaches otherwise as discussed supra.  Thus, this argument is not persuasive.

Claim Rejections - 35 USC § 103
Claim 5 remains and amended claims 1, 4, 25, 36, and 39, and new claims 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014) and Godfrin (US2015/0086521, published 03/26/2015) as applied to claims 1, 25, 33-36, and 39-41 previously, and further in view of Riether (Respiration, .
Applicant’s Arguments:  Claims 2 and 5 are rejected under 35 U.S.C. § 103 for allegedly being obvious over Silence (US2014/0141016, Assignee: argenx BVBA; published 05/22/2014), in view of Godfrin (US2015/0086521; Applicant: Erytech Pharma, published 03/26/2015) as applied to claims 1, 25, 33-36, and 39-41 above, and further in view of Riether (.Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633; Assignee: Atairgin Technologies, published 12/31/2002). Office Action at p. 19. The Examiner concedes that neither Silence nor Godfrin teach that the AML subject can have a serum soluble CD27 concentration of greater than 577 or 714 IU/ml. Ibid. The Examiner further concedes that Riether does not teach the exact values of soluble CD27 recited in the claims, but contends that these values can be determined by routine experimentation. The Examiner cites Compton for the proposition that it teaches that one may establish the proper indicative threshold to diagnose a patient as having a cancer and, by analogy, the range of soluble CD27 levels that indicate AML and that can be had by AML patients selected for the therapy.
Applicants respectfully disagree and traverse the rejection as applied to the claims as amended. As acknowledged by the Examiner, the limitation of soluble CD27 level of greater than 577 U/ml, incorporated from claim 2 into claim 1, is not obvious over Silence and Godfrin. The combined teachings with Riether and Compton fail to cure the deficiencies of Silence and Godfrin. Even if Riether would teach that soluble CD27 levels are increased in AML, Riether is silent as to the specific increases in soluble CD27 levels, let alone the specific level of greater than 577 U/ml, that the inventors have for all AML patients across ages and AML sub-type risk categories, as a threshold value for having a poorer prognosis than those patients with sCD27 levels lower than this threshold. Moreover, taken together, the combined teachings of Silence, Godfrin, and Riether provide no teaching or reasonable expectation of success in treating such patients, including in particular such patients not eligible for standard intensive chemotherapy or 60 years old or older, with an anti-CD70 antibody or antigen-binding fragment thereof.
Compton does not cure the deficiencies of Silence, Godfrin and Riether. Compton only teaches a general method of establishing a threshold level of a positive indicator between healthy and diseased subjects. That is, Compton fails to teach or reasonably suggest that patients meeting the claimed threshold level of soluble CD27, including in particular such patients not eligible for standard intensive chemotherapy or 60 years old or older, could or would be successfully treated with an anti-CD70 antibody or antigen-binding fragment thereof.
In view of the foregoing, Applicants respectfully submit that the Examiner has not made a prima facie case for obviousness of claim 2 (now incorporated into claim 1) or claim 5. Therefore, Applicants respectfully request that the Examiner reconsider and withdraw of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant attacks Riether individually here for not teaching the exact threshold level of the instant claims as amended.  However, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based  In re Keller, 208 USPQ 871 (CCPA 1981).  The fact that the threshold value will be optimized as previously discussed and the showing of Compton that one of ordinary skill in this art knows how to do this supports the previous finding of obviousness.  Thus, Applicant’s argument is not persuasive.  Also, the threshold of sCD27 can be diagnostic as previously stated.  The instant claims are consistent with this scope.  Also, a cancer patient does have a poorer prognosis than a patient without cancer, for example.  This is not surprising and so even if a poorer prognosis were part of the claim, it is obvious here.  
Applicant then argues no reasonable expectation of success in arriving at and using the claimed method.  However, as previously discussed, Silence teaches antibodies which bind to human CD70 with high affinity and display potent inhibition of tumor cell growth (Abstract).  These may bind to human CD70 and block the interaction between CD70 and CD27 (0233).  The preferred CD70 antibodies include 41D12 which is ARGX-110 exhibit potent blocking of the CD70/CD27 interaction (0236).  This antibody is also an IgG1 (0229).  As an IgG1, it will deplete CD70-expressing target cells (0230).  This allows for a method of inhibiting the growth of CD70 expressing tumor cells in a human (0309).   Importantly, they also teach that their anti-CD70 antibodies can be used to treat AML (0306-0310).  Thus, their antibody can obviously be used to treat CD70-expressing AML and such patients would be selected for treatment with said antibody.  Clearly, Silence has laid out the mechanism of action of their IgG1 antibody and stated that target disease.  There is thus a reasonable expectation of success in the IgG1 of Silence clearing the CD70-expressing AML cells. 

With respect to claim 4, the cutoff value recited will be arrived at by routine experimentation as previously discussed.
With respect to claims 54-57, Silence teaches therapeutically effective amounts of the CD70 antibody can be from 0.1mg/kg to 20mg/kg per single dose (0322).  This range sets within that of claim 60 and also encompasses the dose of claim 61.  With respect to these doses as well as the intervals of administration of doses in claims 62-63, all are result effective variables.  This is because their amplitudes will affect the concentration over time of antibody in the body of the patient and thus both variables affect therapeutic efficacy.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Thus, the intervals and doses of these claims will be arrived at by routine experimentation by one of ordinary skill in this art and the claims are obvious here.
Thus, the combined teachings of the art clearly render the claims above obvious.

Claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014) and Godfrin (US2015/0086521, published 03/26/2015) as applied to claims 1, 25, 33-36, and 39-41 above, and further in view of Riether (J. Exp. Med, Vol. 214, No.2, Pg. 359-380, published online 12/28/2016).
Applicant’s Arguments:  None.
Examiner’s Response to Traversal:  This rejection stands for the reasons of record.

Double Patenting
Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80  remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9765148 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U.S. Patent No. 9,765,148 (“the ’148 patent”) in view of Silence (US 2014/0141016; Assignee: argenx BVBA), Godfrin (US 2015/0086521; Applicant: Erytech Pharma), Riether (Respiration 85(6): 571 (2013)), Compton (U.S. Patent No. 6,500,633; Assignee: Atairgin Technologies), and Zeldis (US 2010/0278779; Assignee: Celgene). Office Action at page 25.

The claims of the ’ 148 patent are all directed to compositions of matter. In contrast, the instant claims are all directed to methods of treatment, and, furthermore, instant claim 1 as currently amended specifies selecting a subject having CD70-expressing AML or MDS, wherein the subject has a serum soluble CD27 (sCD27) concentration of greater than 577 U/ml, and wherein said subject is not eligible for standard intensive chemotherapy or is 60 years old or older.
As acknowledged by the Examiner in the rejection under 35 U.S.C. § 103 {supra), the limitation of soluble CD27 level of greater than 577 U/ml, incorporated from claim 2 into claim 1, is not obvious over Silence and Godfrin. The combined teachings with Riether and Compton fail to cure the deficiencies of Silence and Godfrin. Even if Riether would teach that soluble CD27 levels are increased in AML (or MDS), Riether is silent as to the specific increases in soluble CD27 levels, let alone the specific level of greater than 577 U/ml, that the inventors have identified, for all AML patients across ages and AML sub-type risk categories, as a threshold value for having a poorer prognosis than those patients with sCD27 levels lower than this threshold. See specification at page 21, lines 21-33. Moreover, taken together, the 
Compton fails to cure the deficiencies of Silence, Godfrin and Riether. Compton only teaches a general method of establishing a threshold level of a positive indicator between healthy and diseased subjects. That is, Compton fails to teach or reasonably suggest that patients meeting the claimed threshold level of soluble CD27, including in particular such patients not eligible for standard intensive chemotherapy or 60 years old or older, could or would be successfully treated with an anti-CD70 antibody or antigen-binding fragment thereof.
Zeldis is cited by the Examiner for the proposition that it teaches that AML is treatable with azacitidine. However, Zeldis fails to cure the deficiencies of Silence, Godfrin, and Compton, discussed above.
Therefore, Applicants respectfully submit that instant claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53-58 are not obvious over claims 1-12 of the ’ 148 patent, and request that the Examiner withdraw the rejection.
Applicants also respectfully submit that new claims 59-81 are not obvious over claims 1-12 of the ‘ 148 patent. As noted above, the claims of the ’ 148 patent are all directed to compositions of matter. In contrast, new claims 59-70 are all directed to methods for reducing the percentage of blasts in a subject that is ineligible for standard intensive chemotherapy or is 60 years old or older. Claims 71-81 are directed to treatment of the same subjects with a combination of CD70 antibody and a hypomethylating agent. 
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
Every combination of the arts listed above and the reasons they render the claims above obvious presented in this action is incorporated here.  The addition of the patented claims only further supports the findings of obviousness.
The patented claims are drawn to anti-CD70 antibodies (claim 1).  Adding these claims to the combinations of teachings above only further renders the instant claims above obvious.  The methods of treating instantly claimed can use the antibody of the patented claims.  Thus, the patented claims and combined teachings make obvious the instant claims and so said instant claims are rejected here.  
Though the patented claims are drawn to products, such claims can render obvious claims of a different statutory category, especially when combined with other references as here.  All amendments to the old claims as well as all new claims are rendered obvious in this action and so said amendments do not obviate this rejection.  
Applicant’s arguments over the threshold of claim 1 have been addressed in the response to traversal in the first 103 maintained above.  See there.  The same can be said for Applicant’s argument of no reasonable expectation of success.  This is addressed above.  Applicant’s argument that there is no reasonable expectation of success in arriving at the new claims is addressed in the art rejections maintained or made in this .  

Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80  remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8834882 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U.S. Patent No. 8,834,882 (“the ’882 patent”) in view of Silence (US 2014/0141016), Godfrin (US 2015/0086521), Riether (Respiration 85(6): 571 (2013)), Compton (U.S. Patent No. 6,500,633), and Zeldis (US 2010/0278779). Office Action at page 26.
Applicants respectfully disagree. As an initial matter, the Assignee of the ’882 patent is the same as one of the Applicants in the instant application, namely, argenx BVBA. This is evident from review of the chain of assignments in the Assignment tab in PAIR for the ’882 patent. Moreover, as noted above, inventor Johannes (Joseph Wilhelmus) De Haard is the same person as instantly named inventor Hans de Haard.
The claims of the ’882 patent are all directed to compositions of matter. In contrast, the instant claims are all directed to methods of treatment, and, furthermore, instant claim 1 as currently amended specifies selecting a subject having CD70-expressing AML or MDS, wherein the subject has a serum soluble CD27 (sCD27) concentration of greater 
As acknowledged by the Examiner in the rejection under 35 U.S.C. § 103 {supra), the limitation of soluble CD27 level of greater than 577 U/ml, incorporated from claim 2 into claim 1, is not obvious over Silence and Godfrin. The combined teachings with Riether and Compton fail to cure the deficiencies of Silence and Godfrin. Even if Riether would teach that soluble CD27 levels are increased in AML, Riether is silent as to the specific increases in soluble CD27 levels, let alone the specific level of greater than 577 U/ml, that the inventors have identified, for all AML patients across ages and AML sub-type risk categories, as a threshold value for having a poorer prognosis than those patients with sCD27 levels lower than this threshold. See specification at page 21, lines 21-33. Moreover, taken together, the combined teachings of Silence, Godfrin, and Riether provide no teaching or reasonable expectation of success in treating such patients, including in particular such patients not eligible for standard intensive chemotherapy or 60 years old or older, with an anti-CD70 antibody or antigen-binding fragment thereof.
Compton does not cure the deficiencies of Silence, Godfrin and Riether. Compton only teaches a general method of establishing a threshold level of a positive indicator between healthy and diseased subjects. That is, Compton fails to teach or reasonably suggest that patients meeting the claimed threshold level of soluble CD27, including in particular such patients not eligible for standard intensive chemotherapy or 60 years old or older, could or would be successfully treated with an anti-CD70 antibody or antigen-binding fragment thereof.

Therefore, Applicants respectfully submit that instant claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53-58 are not obvious over claims 1-12 of the ’882 patent, and request that the Examiner withdraw the rejection.
Applicants also respectfully submit that new claims 59-81 are not obvious over claims 1-12 of the ‘882 patent. As noted above, the claims of the ’882 patent are all directed to compositions of matter. In contrast, new claims 59-70 are all directed to methods for reducing the percentage of blasts in a subject that is ineligible for standard intensive chemotherapy or is 60 years old or older. New claims 71-81 are directed to treatment of the same subjects with a combination of CD70 antibody and a hypomethylating agent. The combined teachings of Silence, Godfrin, Riether, Compton or Zeldis fail to teach or suggest these methods, nor do they provide a reasonable expectation of success in doing so.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Every combination of the arts listed above and the reasons they render the claims above obvious in this office action is incorporated here.  The addition of the patented claims only further supports the findings of obviousness.
The patented claims are drawn to anti-CD70 antibodies (claim 1).  Adding these claims to the combinations of teachings above only further renders the instant claims above obvious.  The methods of treating instantly claimed can use the antibody of the 
All of Applicant’s arguments above have been addressed in the first double patenting rejection maintained supra.  See there for a rebuttal to Applicant’s arguments.  

Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80  remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 18 of copending Application No. 16/249480 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-5, 7, and 18 of copending Application No. 16/249,480 (Assignee: argenx BYBA) in view of Silence (US 2014/0141016; Assignee: argenx BVBA), Godfrin (US 2015/0086521), Riether (.Respiration 85(6): 571 (2013)), Compton (U.S. Patent No. 6,500,633), and Zeldis (US 2010/0278779). Office Action at page 27.
Applicants respectfully disagree. Nonetheless, without reaching the merits of the Examiner’s position, Applicants wish to point out that the instant application is the earlier-filed of these two applications. Accordingly, the Examiner request that the Examiner withdraw the provisional rejection over the ‘480 application and allow the instant application to proceed to allowance.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  This rejection is not the only one standing and so cannot be withdrawn even though the copending case is later-filed.  
Every combination of the arts listed above and the reasons they render the claims above obvious in this office action is incorporated here.  The addition of the copending claims only further supports the findings of obviousness.
 The copending claims are drawn to a combination of an antibody that binds CD70 and an antibody that binds a leukemic stem cell target (copending claim 1).  Copending claim 18 makes clear that the combination can reduce stemness of AML cells.  Thus, the copending claims combined with the art above, clearly render obvious treatment of AML with an anti-CD70 antibody including ARGX-110.  Reduction of stemness will cause differentiation and so treat AML.  This is obvious to one of ordinary skill in this art.  Thus, the copending claims along with the combinations of prior art above clearly render all instant claims obvious.   
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80  remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-13, 15, 27 and 30 of copending Application No. 16/719220 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-5, 9, 12, 13, 15, 27, and 30 of copending Application No. 16/719,220 (Assignees: argenx BVBA and University of Bern) in view of Silence (US 2014/0141016), Godfrin (US 2015/0086521), Riether (Respiration 85(6): 571 (2013)), Compton (U.S. Patent No. 6,500,633), and Zeldis (US 2010/0278779). Office Action at page 27.
Applicants respectfully disagree. Nonetheless, without reaching the merits of the Examiner’s position, Applicants wish to point out that the instant application is the earlier-filed of these two applications. Accordingly, the Examiner request that the Examiner withdraw the provisional rejection over the ‘220 application and allow the instant application to proceed to allowance.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  This rejection is not the last one standing and so the rejection cannot be withdrawn even though the copending application is later-filed.
Every combination of the arts listed above and the reasons they render the claims above obvious in this office action is incorporated here.  The addition of the copending claims only further supports the findings of obviousness.
 The copending claims are drawn to a combination of an antibody that binds CD70 and a BCL-2 inhibitor (copending claim 1).  Copending claim 13 makes clear that the combination can treat AML.  Copending claim 15 makes clear the combination can comprise azacitidine.  Copending claim 30 is drawn to a method of treating AML with the combination of copending claim 1.  Thus, the copending claims combined with the art above, clearly render obvious treatment of AML with an anti-CD70 antibody including .   
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80   remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-66 and 78-115 of copending Application No. 14/626038 in view of Silence (US2014/0141016, published 05/22/2014), Godfrin (US2015/0086521, published 03/26/2015), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013) and Compton (US6500633, published 12/31/2002), and Zeldis (US2010/0278779, published 11/04/2010). 
Applicant’s Arguments:  Claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53 are provisionally rejected on the ground of nonstatutory double patenting over claims 65, 66, and 78-115 of copending Application No. 14/626,038 (“the ’038 application”; Assignee: argenx BVBA) in view of Silence (US 2014/0141016), Godfrin (US 2015/0086521), Riether (Respiration 85(6): 571 (2013)), Compton (U.S. Patent No. 6,500,633), and Zeldis (US 2010/0278779). Office Action at page 28.
Applicants respectfully disagree and traverse the rejection with respect to the claims as currently pending in the ‘038 application (see Amendment filed August 28, 2020). The pending claims of the ’038 application are all directed to methods of treating a CD70 expressing cancer. In contrast, the instant claim 1 as currently amended specifies selecting a subject having CD70-expressing AML or MDS, wherein the subject has a 
As acknowledged by the Examiner in the rejection under 35 U.S.C. § 103 {supra), the limitation of soluble CD27 level of greater than 577 U/ml, incorporated from claim 2 into claim 1, is not obvious over Silence and Godfrin. The combined teachings with Riether and Compton fail to cure the deficiencies of Silence and Godfrin. Even if Riether would teach that soluble CD27 levels are increased in AML, Riether is silent as to the specific increases in soluble CD27 levels, let alone the specific level of greater than 577 U/ml, that the inventors have identified, for all AML patients across ages and AML sub-type risk categories, as a threshold value for having a poorer prognosis than those patients with sCD27 levels lower than this threshold. See specification at page 21, lines 21-33. Moreover, taken together, the combined teachings of Silence, Godfrin, and Riether provide no teaching or reasonable expectation of success in treating such patients, including in particular such patients not eligible for standard intensive chemotherapy or 60 years old or older, with an anti-CD70 antibody or antigen-binding fragment thereof.
Compton does not cure the deficiencies of Silence, Godfrin and Riether. Compton only teaches a general method of establishing a threshold level of a positive indicator between healthy and diseased subjects. That is, Compton fails to teach or reasonably suggest that patients meeting the claimed threshold level of soluble CD27, including in particular such patients not eligible for standard intensive chemotherapy or 60 years old or older, could or would be successfully treated with an anti-CD70 antibody or antigen-binding fragment thereof.

Therefore, Applicants respectfully submit that instant claims 1, 2, 5, 15, 24, 25, 33-36, 39-41, and 53-58 are not obvious over claims 65, 66, and 78-115 of the ‘038 application, and request that the Examiner withdraw the rejection.
Applicants also respectfully submit that new claims 59-81 are not obvious over 65, 66, and 78-115 of the ‘038 application. As noted above, the claims of the ‘038 application are all directed to methods of treating a CD70-expressing cancer and are silent as to treating AML or MDS. In contrast, new claims 59-70 are all directed to methods for reducing the percentage of blasts in a subject that is suffering from AML or MDS and that is ineligible for standard intensive chemotherapy or is 60 years old or older. New claims 71-81 are directed to treatment of the same subjects with a combination of CD70 antibody and a hypomethylating agent. The combined teachings of Silence, Godfrin, Riether, Compton or Zeldis fail to teach or suggest these methods, nor do they provide a reasonable expectation of success in doing so.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant’s arguments over this rejection are the same as in the first double patenting rejection above.  See there for a rebuttal to all of the arguments here.  In addition, the species of CD70-expressing AML is provided by the art combination and so the copending claims need not recite it.  

 The copending claims are drawn to methods of treating acute myeloid leukemia or cancer in general with an anti-CD70 antibody, including one that is ARGX-110 based on the sequences in the copending claims (copending claims 65 and 101).  SEQ ID NO. 223 is instant SEQ ID NO. 4 and SEQ ID NO. 241 is instant SEQ ID NO. 8.  Thus, the combination of the slightly more broad claims of the copending application with the art combinations above clearly render all instant claims obvious.  The copending claims combined with the art above, clearly render obvious treatment of AML with an anti-CD70 antibody including ARGX-110.  
This is a provisional nonstatutory double patenting rejection.

New Objections
Claim Objections
Claims 36, 68 and 78 are objected to because of the following informalities:  The “and” before comprising in line 2 is not required.
Claims 39, 69, and 79 are objected to because the antigen-binding fragment recited in these claims duplicates a limitation of the base claim.  These claims only address the antibody.  Thus, these claims need clarification.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All claims above recite CD70-expressing AML or MDS.  This gives the claims multiple interpretations.  First, both AML and MDS could be required to express CD70.  Second, only the AML may have this requirement.  The presence of multiple interpretations renders the claims indefinite.
Claim 66 recites the limitation "the hypomethylating agent" in claim 59.  There is insufficient antecedent basis for this limitation in the claim and so it is not clear what agent is being referring to in the base claim.  The metes and bounds of the claim are thus unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 15, 24-25, 36, 39, and 53-57, 59-66, 68-69, 71-76, and 78-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
All claims recite, in one interpretation, CD70-expressing MDS.  However, the examiner finds no contemplation of such disease in the original disclosure.  Therefore, addition of such to the claims is new matter and all claims are rejected here.  
Claim 1 and its dependents also recite a subject with MDS and an sCD27 concentration of some level.  However, the examiner finds no contemplation in the original disclosure for sCD27 levels of such amplitudes to be contemplated for any disease other than AML.  Thus, addition of such levels in MDS subjects is new matter and these claims are further rejected here.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59-63 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014, previously cited), in view of Godfrin (US2015/0086521, published 03/26/2015, previously cited).
Applicant’s Arguments Pertinent to New Ground of Rejection: Claims 1, 25, 33-36 and 39-41 are rejected under 35 U.S.C. § 103 for allegedly being obvious over Silence (US 2014/0141016, published 05/22/2014), in view of Godfrin (US 2015/0086521, published 03/26/2015). Office Action at page 17. The Examiner acknowledges that Silence does not teach treatment of an AML subject that is 60 years old or ineligible for standard intensive chemotherapy. However, the Examiner contends 
Applicants respectfully disagree and traverse the rejection as applied to the claims as amended. As noted above, claim 1 is currently amended to incorporate the limitation of claim 2. As claim 2 was not included in the rejection, the Examiner has not made a prima facie case for obviousness of claim 1 as currently amended. For the same reason, the Examiner has not made a prima facie case for obviousness of any claim dependent from claim 1 as currently amended. Claims 25, 33-36 and 39-41 all depend from claim 1 as currently amended.
Therefore, Applicants respectfully request that the Examiner withdraw the rejection.
In addition to amended claim 1 and dependent claims thereon, Applicants have presented new claim 59 (and dependent claims 60-70) directed to methods for “reducing the percentage of blasts in the bone marrow and/or peripheral blood of a subject suffering from acute myeloid leukemia (AML) or myelodysplatic syndrome (MDS) by selecting a subject having CD70-expressing AML or MDS, wherein said subject is not eligible for standard intensive chemotherapy or is 60 years old or older; and administering to the subject one or more therapeutically effective doses of an anti-CD70 antibody or antigen-binding fragment thereof, thereby reducing the percentage or blasts in the bone marrow and/or peripheral blood of the subject.” Applicants respectfully request consideration of these claims and submit that they are non-obvious over the cited Silence, Godfrin, Riether, Compton and Zeldis references, either alone or in combination.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  The new claims above rejected here do not carry the limitation of previous claim 2, the sCD27 concentration.  Therefore, no art in this rejection need provide said limitation.  The new rejection below is therefore provided for the new claims. 
In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Thus, this argument does not obviate the rejection here.  The same rebuttal applies to the finding of no increased toxicity.  In addition, it is not logical for one to expect an antibody to show the same toxicities as a chemotherapy and thus it is not surprising that no such toxicity was seen in the immunotherapy.  They are different molecule types with their own mechanisms of action.  Therefore, this property is not just latent, but expected.  
New Ground of Rejection: Silence teaches antibodies which bind to human CD70 with high affinity and display potent inhibition of tumor cell growth (Abstract).  These may bind to human CD70 and block the interaction between CD70 and CD27 (0233).  The preferred CD70 antibodies include 41D12 which is ARGX-110 exhibit potent blocking of the CD70/CD27 interaction (0236).  This antibody is also an IgG1 (0229).  As an IgG1, it will deplete CD70-expressing target cells (0230).  This allows for a method of inhibiting the growth of CD70 expressing tumor cells in a human (0309).   This antibody contains the elected VH and VL regions (instant SEQ ID Nos. 4 and 8).  However, Silence also 
Silence does not teach selecting a subject that is 60 years old or older or not eligible for standard intensive chemotherapy.
These deficiencies are remedied by the art below.
Godfrin teaches that the median age at presentation for patients with AML is around 65 years (0002).  Thus, patients with AML of this age are known to the prior art and would obviously benefit from the anti-CD70 antibodies and method of Silence above for the advantage of treating their cancer and prolonging life.  This is particularly true because they teach there is a great need in finding alternatives to current AML treatments for the elderly for which no intensive chemotherapy is possible at the present time (0013).  
With respect to the preamble of claim 59, the purpose of the method recited in the preamble is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Here, the active steps of the claim and its dependents do not require the preamble and are able to stand alone.  Furthermore, since all method steps are rendered obvious here, the intended result in the preamble and also the final thereby clause will necessarily occur.  The court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
With respect to claims 60-61, Silence teaches therapeutically effective amounts of the CD70 antibody can be from 0.1mg/kg to 20mg/kg per single dose (0322).  This range sets within that of claim 60 and also encompasses the dose of claim 61.  With respect to .

Claims 15, 24, 53, 64-66, 71-76, and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (US2014/0141016, published 05/22/2014, previously cited), Godfrin (US2015/0086521, published 03/26/2015, previously cited), Riether (Respiration, Vol. 85, No. 6, Pg. 571, Abstract P192, 2013, previously cited), Compton (US6500633, published 12/31/2002, previously cited), and Zeldis (US2010/0278779, published 11/04/2010, previously cited).
Applicant’s Arguments Pertinent to New Ground of Rejection:  Claims 15, 24, and 53 are rejected under 35 U.S.C. § 103 for allegedly being obvious over Silence, in 
Applicants respectfully disagree and traverse the rejection.
Each of claims 15, 24, and 53 depends from claim 1. As discussed above, claim 1 is non-obvious over Silence in view of Godfrin. Zeldis is cited by the Examiner for the proposition that it teaches that AML is treatable with azacitidine. However, because Zeldis fails to cure the deficiencies of Silence and Godfrin, discussed above, the Examiner has not made a prima facie case for obviousness in view of current amendment to claim 1, from which claims 15, 24, and 53 all depend.
Therefore, Applicants respectfully request that the Examiner withdraw the rejection.
Applicants have also presented new claim 71 (and dependent claims 72-81 thereon) directed to methods treating acute myeloid leukemia (AML) or myelodysplastic syndrome (MDS) in a subject, comprising: selecting a subject having CD70-expressing AML or MDS, wherein said subject is not eligible for standard intensive chemotherapy or is 60 years old or older; and administering to the subject (i) one or more doses of an anti-CD70 antibody or antigen-binding fragment thereof; and (ii) one or more doses of a hypomethylating agent, thereby treating AML or MDS in the subject.
Applicants respectfully request consideration of these claims and submit that they are non-obvious over the cited Silence, Godfrin, Riether, Compton and Zeldis references, either alone or in combination.
a combination therapy of a CD70 antibody and a hypomethylating agent (a type of nucleoside metabolic inhibitor (NMI) such as azacitidine or decitabine) to these subjects. By contrast, Applicants have shown for the first time in the present application that the combination of anti-CD70 therapy and a hypomethylating agent is surprisingly effective in treating such subjects. For example, Applicants have shown that the combination of a CD70 antibody and hypomethylating agent provides unexpectedly synergistic results in eradicating stem/progenitor cells including leukemic stem cells (LSCs), while hypomethylating agents alone showed a minimal effect at reducing LSC numbers (see Example 1 and Figure 1). Applicants have further shown that co-administration of a hypomethylating agent (HMA) induces upregulation of CD70 on the surface of blasts and leukemic stem cells (LSCs) and that this effect correlates with the unexpected increase in efficacy of the anti-CD70 antibody (see Example 2 and Figure 2).
Furthermore, in a Phase I/II clinical trial in elderly subjects (median age of 75 years) with previously untreated AML, the combination of a CD70 antibody (ARGX-110) and standard doses of azacitidine (AZA) resulted in a greater than 90% response rate, a result that stands in stark contrast to the response rate of approximately 25% seen with AZA alone (see Example 3 of the specification). Indeed, complete remission was observed in 6 of 11 patients and combination treatment allowed one 75-year old AML patient to progress to a bone marrow transplant.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The amendment to claim 15, via change of claim 1, is rendered obvious by the new combination of references below which provide the sCD27 levels of instant claims via the obviousness argument.
The combination therapy of instant claims along with the elderly patient population are rendered obvious by the new rejection below.  No one reference need teach each of these limitations, when, as here, it is the combined teachings of the references that render the claims obvious.
Applicant then argues synergistic effect as an unexpected result of their combination therapy and state that example 1 and Figure 1 show this effect.  With respect to Figure 1, there are no statistics performed for Figures 1D and 1G.  Therefore, no conclusions can be drawn over their data.  Figures 1E-F show additive effect only.  In figure 1E, either agent alone cuts the target cell population in half, and thus the low levels seen in the combination therapy are additive.  The same can be said for the data of Figure 1F.  In the right panel of Figure 1H, the antibody alone is just as effect as the combination therapy.  Its left panel appears to show additivity.  Figure 1I also shows no difference between antibody alone and combination therapy.  
It should also be noted that no claim target AMLwith the markers of example 1 only, with the combination of ARGX-110 and decitabine only.  The claims are broader.  
With respect to Figure 2 and example 2, the upregulation of CD70 is a latent property of the obvious combination therapy and discovery of such a property does not render non-obvious the obvious invention.
With respect to example 3, there appears to be no data with the antibody alone for the duration of therapy.  Therefore, without all four of the two monotherapies and the combination therapy and vehicle control, it is not possible to conclude synergism.  In addition, the specification teaches that the antibody alone can achieve cancer remission (Pg. 37).  Therefore, the monotherapy is equivalent to the combination therapy and so no synergism is actually present.  The 90% stated by Applicant above is attributed just to anti-CD70 therapy (Pg. 36).   Page 38 also attributes the monotherapy with the antibody as just as effective as the combination.  Thus, Applicant has firmly stated the power of the anti-CD70 antibody therapy and so no synergism has been established such that the combination therapy is that much better than the antibody alone.   
New Ground of Rejection:  Silence teaches antibodies which bind to human CD70 with high affinity and display potent inhibition of tumor cell growth (Abstract).  These may bind to human CD70 and block the interaction between CD70 and CD27 (0233).  The preferred CD70 antibodies include 41D12 which is ARGX-110 exhibit potent blocking of the CD70/CD27 interaction (0236).  This antibody is also an IgG1 (0229).  As an IgG1, 
Silence does not teach selecting a subject that is 60 years old or older or not eligible for standard intensive chemotherapy.
These deficiencies are remedied by the art below.
Godfrin teaches that the median age at presentation for patients with AML is around 65 years (0002).  Thus, patients with AML of this age are known to the prior art and would obviously benefit from the anti-CD70 antibodies and method of Silence above for the advantage of treating their cancer and prolonging life.  This is particularly true 
The combined teachings of Silence and Godfrin renders obvious a method of treating AML in an elderly patient with an anti-CD70 antibody such as ARGX-110 for the reasons and advantages discussed supra.  
They do not teach that the AML subject can have a serum soluble CD27 of greater than 577 or 714U/mL.
This deficiency is remedied by the art below.
Riether teaches that CD27 signaling promotes the proliferation of human acute myeloid leukemia cells (Title).  They state that serum soluble CD27 was increased in AML patients (Results).  Thus, increased serum soluble CD27 is a marker of AML and is diagnostic.  This is obvious to one of ordinary skill in this art.  Thus, it is obvious to diagnose AML at least in part with increased serum soluble CD27 level and so at selection, the AML patient could obviously have such an increase. 
Though Riether does not provide the exact amplitudes of the claims above with respect to soluble CD27, these diagnostic levels are result effective variables and can be determined by routine experimentation by one of ordinary skill in this art.  They are such 
It is well within the skill of one skilled in this art to determine appropriate cutoff values for cancer diagnosis.  This is evidenced by Compton who teaches that one of ordinary skill in the art would know to first establish a positive indicator threshold level for a particular sample technique such as serum by comparing samples from normal patients with those having particular cancers.  By making such a comparison, one may establish the proper indicative threshold to diagnose a patient as having a cancer (Column 6, Paragraph, second).  Therefore, one of ordinary skill can arrive at the levels of soluble CD27 in these claims by routine experimentation, identifying the threshold and thus the range of soluble CD27 levels that indicate AML and that can be had by AML patients 
None of the authors above teaches combination of the anti-CD70 therapy specifically with azacitidine to treat AML.
This deficiency is remedied by Zeldis who teaches that AML is treatable with azacitidine (0027).  They also teach that after at least two cycles, azacitdine dose can be decreased based on hematological recovery and adverse events.  Thus, multiple doses of azacitidine are contemplated for use against AML and subsequent doses, after two cycles, can be decreased.  Again, Silence teaches the anti-CD70 antibody can be given with other therapeutic agents (0322).  Multiple doses can be given (0322 and 0366).   Taken together, this renders obvious a method of treating the subject with two stages of therapy, one in which antibody and azacitdine are used at one dose and a second stage in which at least the azacitidine is used at a lesser dose, depending on adverse events or recovery as discussed above.  Thus, the combination therapy is obvious to one of ordinary skill in this art, especially in view of the older age of some of the AML patients, who, as taught by Godfrin, cannot receive an intensive chemotherapy regimen.  Therefore, stepping down their dose of azacitdine upon seeing adverse effects or benefit is obvious to one of ordinary skill in this art.  
With respect to combining azacitidine and ARGX-110 into the same regimen to treat AML in the patients of instant claims, they are both taught in the art for the same purpose, treating AML.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows 
With respect to claims 73-76, Silence teaches therapeutically effective amounts of the CD70 antibody can be from 0.1mg/kg to 20mg/kg per single dose (0322).  This range sets within that of claim 60 and also encompasses the dose of claim 61.  With respect to these doses as well as the intervals of administration of doses in claims 62-63, all are result effective variables.  This is because their amplitudes will affect the concentration over time of antibody in the body of the patient and thus both variables affect therapeutic efficacy.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Allen/Primary Examiner, Art Unit 1642